IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ERIC LYONS,                          NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5578

STATE OF FLORIDA,

     Appellee.
________________________/

Opinion filed February 2, 2016.

An appeal from the Circuit Court for Escambia County.
Jan Shackelford, Judge.

Michael R. Rollo of Michael R. Rollo, P.A., Pensacola, for Appellant.

Pamela Jo Bondi, Attorney General, Matthew Pavese, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and THOMAS, JJ., CONCUR.